Case 2:14-cv-03613-DDP-PLA Document 135 Filed 04/21/20 Page 1 of 1 Page ID #:1202



   1
   2
   3
   4
   5
   6
   7
   8                               UNITED STATES DISTRICT COURT
   9                              CENTRAL DISTRICT OF CALIFORNIA
  10
  11   United States of America et al,           )   Case No.    2:14-cv-03613-DDP-PLA
                                                 )
  12                        Plaintiffs,          )
                                                 )
  13          v.                                 )              ORDER OF DISMISSAL
                                                 )
  14   Excel Care Home Health Services Inc       )
       et al,                                    )
  15                                             )
                            Defendants.          )
  16                                             )
                                                 )
  17                                             )
                                                 )
  18
  19          THE COURT having ordered the Plaintiff to show cause in writing, not later than
  20   March 31, 2020, why this action should not be dismissed for lack of prosecution and
  21   Plaintiff having failed to respond,
  22          THE COURT ORDERS that this action be, and hereby is, dismissed without
  23   prejudice for lack of prosecution and for failure to comply with the orders of the Court,
  24   pursuant to Federal Rule of Civil Procedures.
  25
  26
  27
  28   Dated: April 21, 2020
                                                                   DEAN D. PREGERSON
                                                                  United States District Judge
